Opinion by
Hurt, J.
§ 82. Jurisdiction of county court of suit for damages to real estate. Appellant brought this suit for damages, alleging that appellee unlawfully broke and entered his close and committed trespasses thereon, by cutting timber, etc., to plaintiff’s damage $450. . A demurrer was sustained to the petition upon the ground that the court did not have jurisdiction of the cause, as it involved title to land, and the suit was dismissed. Held, error. The action was for damages, and the title to land was not involved, or if title to land was involved, it did not so appear from the petition, and the petition showed that the court had jurisdiction of the subject-matter. .
Reversed and remanded.